DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claims 31, 35, and 37 the limitation “a first clamping portion/closure member actuatable independently of said first clamping portion, wherein said .  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  second clamping portion/closure member configured to move the independently of first closure member to clamp the jaws and somehow working in conjunction with closure member 6235 to moves the proximal pin between a proximal position and a distal position moving through the slot to also open and close the jaws must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33-35, and 37-39, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a proximal and distal pin that moves the jaws to different heights, does not reasonably provide enablement for having the second clamping portion/closure member configured to move the independently of first closure member to clamp the jaws and somehow working in conjunction with closure member 6235 to move the proximal pin .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. How does the closure member 6235 that moves the pins and to open close the jaws work with the E-beam 9102 to open close the jaws?  How are they moved independently doing the same function of open/close the jaws? Confusion remains as to which embodiment is being claimed and what the first and second closure members are directed to.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-34, and 37-39,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "clamping portion" in claims 31 and 37 is a relative term which renders the claim indefinite.  The term "portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is the structure associated/linked with the “clamping portion”?  The specification never clearly defines what a “clamping portion” is directed to. It is not clear what structural member “portion” is a part of (i.e. trigger, jaw, firing member and etc.).  What is the “clamping portion” structurally?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 31, 33-35, and 37-39, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vidal et al. (US 5749893 A).
Regarding claim 31, As best understood by Examiner, Vidal et al. discloses a surgical stapling instrument (200), comprising: a handle (any portion of 200); a shaft (268); and an end effector (figs. 16-18), comprising: a first jaw (218); a second jaw movable (216) relative to said first jaw; a slot (244/246) defined in said effector (figs. 16-18); a proximal pin (222/224/226) engaged between said first jaw and said second jaw; a distal pin (pins 220/226) extending into said slot, wherein said second jaw (216) is rotatable relative to said first jaw about said distal pin(figs. 16-18), 
wherein said distal pin is movable within said slot between a first height defining a first closed distance between said first jaw and said second jaw and a second height defining a second closed distance between said first jaw and said second jaw, wherein said first closed distance and said second closed distance are different (figs. 16-18); and 
a clamping portion having first and second portions/members (268/266/228) configured to be actuated longitudinally to position said second jaw relative to said first jaw, wherein said clamping portion is 
wherein the second clamping portion actuatable independently of said first clamping portion, wherein said second clamping portion is configured to be moved distally to further clamp said second jaw relative to said first jaw wherein said second clamping portion comprises a first flange (112 or 510 or 228) configured to engage said first jaw during a firing stroke and a second flange configured to engage said second jaw during a firing stroke (col. 9, lines 24-67, col. 10, lines 1-67, figs. 16-18).
Regarding claim 35, As best understood by Examiner Vidal et al. discloses an end effector (figs. 16-18), for use with a surgical instrument (200), wherein said end effector comprises: a first jaw (218); a second jaw movable (216) relative to said first jaw; a staple cartridge (508) comprising a plurality of staples (518) removably stored therein (col. 1, lines 9-15, col. 5, lines 55-67, claim 1); an anvil (216) configured to deform said staples; a slot (244/246) defined in said effector (figs. 16-18); a proximal pin (222/224/226) engaged between said first jaw and said second jaw; a distal pin (pins 220/226) extending into said slot defined in said effector (figs. 16-
wherein said distal pin is movable within said slot between a first vertical position defining a first clamped distance between said first jaw and said second jaw and a second vertical position defining a second clamped distance between said first jaw and said second jaw, wherein said first clamped distance and said second clamped distance are different; and a closure member having first and second portions/members (268/266/228) configured to be actuated longitudinally to position said second jaw relative to said first jaw, wherein said closure member is configured to move said proximal pin between a proximal position where said distal pin is positioned at said first vertical position and a distal position where said distal pin is positioned at said second vertical position (col. 9, lines 24-67, col. 10, lines 1-67, figs. 16-18) and; 
wherein the second clamping portion actuatable independently of said first clamping portion, wherein said second clamping portion is configured to be moved distally to further clamp said second jaw relative to said first jaw wherein said second clamping portion comprises a first flange (112 or 510 or 228) configured to engage said first jaw during a firing stroke 
Regarding claim 37, As best understood by Examiner Vidal et al. discloses a surgical stapling assembly (200), comprising: a shaft (268); and an end effector (figs. 16-18), comprising: a first jaw (218); a second jaw movable (216) relative to said first jaw, wherein said second jaw comprises a cam surface (222); 
a slot (244/246) defined in said effector (figs. 16-18); a pin (pins 220/226) extending into said slot, wherein said pin is distal to said cam surface (figs. 16-18), wherein said second jaw is rotatable relative to said first jaw about said pin, wherein said pin is movable within said slot between a first height defining a first closed distance between said first jaw and said second jaw and a second height defining a second closed distance between said first jaw and said second jaw (figs. 16-18), wherein said first closed distance and said second closed distance are different; a first clamping portion having first and second portions/members (268/266/228) configured to configured to be actuated longitudinally position said second jaw relative to said first jaw, wherein said first clamping portion is configured to apply a closing force to said cam surface to move said pin within said slot between said first height and said second 
wherein the second clamping portion actuatable independently of said first clamping portion, wherein said second clamping portion is configured to be moved distally to further clamp said second jaw relative to said first jaw wherein said second clamping portion comprises a first flange (112 or 510 or 228) configured to engage said first jaw during a firing stroke and a second flange configured to engage said second jaw during a firing stroke (col. 9, lines 24-67, col. 10, lines 1-67, figs. 16-18).
Regarding claim 33-34 and 38-39, Vidal et al. discloses the clamping portion comprises a first clamping portion (266), and wherein said end effector further comprises a second clamping portion (228) configured to position said second jaw relative to said first jaw, wherein said first jaw comprises a staple cartridge and said second jaw comprises an anvil, wherein said staple cartridge comprises a plurality of staples removably stored therein wherein said anvil is configured to deform said staples (col. 1, lines 9-15, col. 5, lines 55-67, claim 1); and 
wherein said handle comprises a first actuator (drives 268) configured to move said second jaw relative to said first jaw and a second actuator 
Regarding claim 36, Vidal et al. discloses said closure member comprises a first closure member (268/266), and wherein said end effector further comprises a second closure member (228) configured to position said second jaw relative to said first jaw (col. 9, lines 24-67, col. 10, lines 1-67, figs. 16-18).

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.  It is not clear how according attorneys remarks the E-beam 9102 moves the proximal pin since the specification does not discuss the E-beam 9102 moving either of the pins belonging to the argued embodiment of surgical stapler depicted in FIGS. 125-127.  It appears only closure member 6235 moves the pins and to open close the jaws and the second clamping portion/closure member E-beam 9102 belongs to another embodiment and there is no support for having the E-beam 9102 working in conjunction with closure member 6235 that moves .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F LONG/Primary Examiner, Art Unit 3731